Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 10/21/2022, in which claims 1-2, 9, 14, 16-17, 19, and 23 are amended, claims 8, 22 are canceled. Claims 1-7, 9-21, 23-29 are currently pending.
Applicant’s amendments made to the Specification are acknowledged. Examiner’s objection to the title is hereby withdrawn, as necessitated by Applicant’s amendments made to the Specification.
Response to Arguments
The rejections to claims 1-2, 9, 11-14, 16-17, 23, and 25-27 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
As to claims 1, 16, and 19, the objections to the claims are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the objections.
As to claims 1 and 16, applicants submit the following argument.
“Lehman applies a machine learning model to the data set of structure and pathology text features (at 135) AFTER the series of operations from 105 to 130. Lehman's machine learning model is applied (both in time and in the medical diagnostic flow) well after the screening/imaging operation (at 105) identified the suspect legion. Also, Lehman's machining learning model is NOT applied to any aspect of the screening/imaging. Instead, Lehman's machining learning model is applied to "text features" from a written pathology report. 
Lehman does not afford any suggest to modify the screening/imaging operation (at 105). Lehman does not teach or suggest any reason, let alone how, to apply a machine learning model to the screening/imaging operation. At best, the person of skill would use Lehman's machine learning approach to analyze a text pathology report after a biopsy that is taken after Stavros's screening/imaging analysis is complete. Therefore, it is submitted that Stavros and Lehman do not render obvious claims 1 and 16.”

The examiner respectfully disagrees. Stavros discloses that a two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (trait of the lesion) [See ¶-79]. Thus the system is determining whether a lesion is cancer (malignant).
Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. Lehman describes the abnormality is identified, imaged, and described but not classified as cancer/malignant [See ¶-18-21]. This is counter to applicants argument that it describes the screening/imaging step to declare a lesion/abnormality as cancer/malignant. Images are used by the machine learning system (MLS) for training such as those from mammograms and histopathology slides from a diagnostic report [See ¶-20, 29, 51], and not only text features as contended by applicants. Since the MLS in Lehman is used to determine the likelihood that the HRL will upgrade to cancer, and Stavros determines whether a lesion is cancer (malignant), a skilled artisan would understand that the features of Lehman could be incorporated into the similar method described by Stavros. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28]. 
As to claims 9 and 23, applicants submit the following argument.
“Stavros does not afford any reason to modify Lehman in a manner that would render obvious claims 9 and 23. As noted above, Lehman applies the machine learning model to the data set of structure and pathology text features (at 135) AFTER the series of operations from 105 to 130. Lehman's machine learning model is applied (both in time and in the medical diagnostic flow) well after the screening/imaging operation (at 105) identified the suspect legion. 

As understood, the Office Action maintains that the person of skill would apply the OA feature scores (obtained from Stavros's screening) to Lehman's machining learning model. Would the modified Lehman apply both OA feature scores and pathology text features to the machine learning model? If so, how would that be implemented. There is no teaching in the prior art regarding how to apply OA feature scores AND pathology text features to a common machine learning model.”

The examiner respectfully disagrees. Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. Lehman describes the abnormality is identified, imaged, and described but not classified as cancer/malignant [See ¶-18-21]. This is counter to applicants argument that it describes the screening/imaging step to declare a lesion/abnormality as cancer/malignant. Images are used by the machine learning system (MLS) for training such as those from mammograms and histopathology slides from a diagnostic report [See ¶-20, 29, 51], and not only text features as contended by applicants. Since the MLS in Lehman is used to determine the likelihood that the HRL will upgrade to cancer, and Stavros determines whether a lesion is cancer (malignant), a skilled artisan would understand that the features of Lehman are combinable with those taught by Stavros .
Stavros discloses that a two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (trait of the lesion) [See ¶-79]. Thus the system is determining whether a lesion is cancer (malignant).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system to incorporate the teachings of Stavros' optoacoustic images and feature scores. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stavros' optoacoustic images and feature scores would have predictably resulted in increasing the accuracy of the predicted cancer risk score. 
Applicant’s arguments dated 10/21/2022 have been fully considered, but they are not deemed to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 16-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Lehman et al (WO 2019027667 A1 thereafter "Lehman").
As to claim 1, Stavros discloses a method for performing optoacoustic (OA) classification prediction, comprising: utilizing one or more processors for, [Computer instructions are stored and executed on a processor [See ¶-29]]
receiving OA feature scores associated with OA images collected from a patient examination for a volume of interest, the volume of interest including a lesion; [The system generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38]]
applying the OA feature scores to a classification model to obtain a predictive result indicative of a trait of the lesion; … [A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (trait of the lesion) [See ¶-79]]
outputting the predictive result [The user is presented with determined grades (predictive result) [See ¶-113]].
However, Stavros does not teach “wherein the classification model was built utilizing a predictive machine learning classifier and a data set that includes OA feature scores, malignant labels and benign labels for corresponding lesions in the data set;”.
On the other hand, Lehman does teach “wherein the classification model was built utilizing a predictive machine learning classifier and a data set that includes OA feature scores, malignant labels and benign labels for corresponding lesions in the data set;”.
Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The training set includes whether the biopsy includes or does not include malignant cells (trait of the lesion) [See ¶-29]. Lehman describes the abnormality is identified, imaged, and described but not classified as cancer/malignant [See ¶-18-21]. This is counter to applicants argument that it describes the screening/imaging step to declare a lesion/abnormality as cancer/malignant. Images are used by the machine learning system (MLS) for training such as those from mammograms and histopathology slides from a diagnostic report [See ¶-20, 29, 51], and not only text features as contended by applicants. Since the MLS in Lehman is used to determine the likelihood that the HRL will upgrade to cancer, and Stavros determines whether a lesion is cancer (malignant), a skilled artisan would understand that the features of Lehman could be incorporated into the similar method described by Stavros. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28]. 
As to claim 2, Stavros, and Lehman disclose the method of claim 1, further comprising receiving non-OA feature scores associated with non-OA images collected from the patient examination for the volume of interest, … [Stavros, Other features may be graded including oxygenation, amount of blood, vascularity (non-OA feature scores) [See ¶-80-91]. A skilled artisan would understand that imaging may be used to collect a portion of the feature information described].
Stavros does not explicitly teach "applying the non-OA feature scores, in combination with the OA feature scores, to the classification model to obtain the predictive result.”
However, it would have been obvious to include the non-OA features in the Jonckheere-Terpstra test to determine the cancer grade.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' Jonckheere-Terpstra test to incorporate the non-OA features.
Motivation to do so would be to increase the features used to determine cancer and thus increase accuracy.
[Examiner's note: The limitation "one or more of the following ultrasound features: " denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "US Capsular or Boundary Zone, 5) US Peripheral Zone" teaches the entire limitation]
As to claim 3, Stavros, and Lehman disclose the method of claim 1, wherein the non-OA feature score relates to one or more of the following ultrasound features: … 4) US Capsular or Boundary Zone, 5) US Peripheral Zone, … [Stavros, Capsular boundary zone (US Capsular or Boundary Zone) grading is performed [See ¶-119]. Peripheral zones (US Peripheral Zone) are graded [See ¶-120, 80, 92]].
[Examiner's note: The limitation "and/or" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "i) indicative of a likelihood that the lesion is in a malignant class or benign class, … and/or iii) a likelihood of malignancy (LOM) designator that the lesion is in the malignant class or benign class" teaches the entire limitation]
As to claim 4, Stavros, and Lehman disclose the method of claim 1, wherein the predictive result is i) indicative of a likelihood that the lesion is in a malignant class or benign class, [Stavros, A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (“likelihood that the lesion is in a malignant class”) [See ¶-79]]
… and/or iii) a likelihood of malignancy (LOM) designator that the lesion is in the malignant class or benign class [Stavros, A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (likelihood of malignancy (LOM)) [See ¶-79]].
As to claim 6, Stavros, and Lehman disclose the method of claim 1, wherein the applying operation comprises applying the OA feature scores to an ensemble of classification models, at least a portion of the classification models outputting a corresponding predictive result, the method further comprising combining the predictive results to form a composite predictive result indicative of the likelihood that the lesion is in the malignant class [Lehman, features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The machine learning model may be ensemble learning [See ¶-28]].
As to claim 7, Stavros, and Lehman disclose the method of claim 5, wherein the classification models represent decision trees that comprise decision points, branches and lesion traits, the applying operation comprising testing the OA feature scores at the decision points and branching through the decision trees based on the testing until reaching one of the lesion traits [Lehman, features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score which is the likelihood that the HRL will upgrade to cancer (lesion traits) [See ¶-24]. The machine learning model may be a decision tree [See ¶-28]. The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does]. 
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 16, Stavros discloses a system for performing optoacoustic (OA) classification prediction, comprising: memory configured to store program instructions; one or more processors that, when executing the program instructions, are configured to: [Computer instructions are stored and executed on a processor [See ¶-29]]
receive OA feature scores associated with OA images collected from a patient examination for a volume of interest, the volume of interest including a lesion; [The system generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38]]
apply the OA feature scores to a classification model to obtain a predictive result indicative of a likelihood that the lesion is in a malignant class…; … [A two sided exact Jonckheere-Terpstra test (classification model) is used to determine the relationship between scores and cancer grade (“likelihood that the lesion is in a malignant class”) [See ¶-79]]
output the predictive result [The user is presented with determined grades (predictive result) [See ¶-113]].
However, Stavros does not teach “wherein the classification model was built utilizing a predictive machine learning classifier and a data set that includes OA feature scores, malignant labels and benign labels for corresponding lesions in the data set;”.
On the other hand, Lehman does teach “wherein the classification model was built utilizing a predictive machine learning classifier and a data set that includes OA feature scores, malignant labels and benign labels for corresponding lesions in the data set;”.
Lehman discloses that features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The training set includes whether the biopsy includes or does not include malignant cells (trait of the lesion) [See ¶-29]. Lehman describes the abnormality is identified, imaged, and described but not classified as cancer/malignant [See ¶-18-21]. This is counter to applicants argument that it describes the screening/imaging step to declare a lesion/abnormality as cancer/malignant. Images are used by the machine learning system (MLS) for training such as those from mammograms and histopathology slides from a diagnostic report [See ¶-20, 29, 51], and not only text features as contended by applicants. Since the MLS in Lehman is used to determine the likelihood that the HRL will upgrade to cancer, and Stavros determines whether a lesion is cancer (malignant), a skilled artisan would understand that the features of Lehman could be incorporated into the similar method described by Stavros. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system to incorporate the teachings of Lehman's HRL risk score and ensemble learning.
Motivation to do so would be to discover relationships and identify features that accurately predict the risk of cancer, as taught by Lehman [See ¶-28]. 
As to claim 17, Stavros, and Lehman disclose the system of claim 16, wherein the one or more processors are further configured to receive non-OA feature scores associated with non-OA images collected from the patient examination for the volume of interest, … [Stavros, Other features may be graded including oxygenation, amount of blood, vascularity (non-OA feature scores) [See ¶-80-91]. A skilled artisan would understand that imaging may be used to collect a portion of the feature information described].
Stavros does not explicitly teach "apply the non-OA feature scores, in combination with the OA feature scores, to the classification model to obtain the predictive result".
However, it would have been obvious to include the non-OA features in the Jonckheere-Terpstra test to determine the cancer grade.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' Jonckheere-Terpstra test to incorporate the non-OA features.
Motivation to do so would be to increase the features used to determine cancer and thus increase accuracy.
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 18, Stavros, and Lehman disclose the system of claim 16, wherein the predictive result comprises a likelihood of malignancy (LOM) designator that the lesion is in the malignant class … [Stavros, A cancer grade is determined ("likelihood of malignancy (LOM) designator that the lesion is in the malignant class") [See ¶-79]].
As to claim 20, Stavros, and Lehman disclose the system of claim 16, wherein the one or more processors are further configured to apply the OA feature scores to an ensemble of classification models, at least a portion of the classification models outputting a corresponding predictive result, the processors further configured to combine the predictive results to form a composite predictive result indicative of the likelihood that the lesion is in the malignant class [Lehman, features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score (composite predictive result) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The machine learning model may be ensemble learning [See ¶-28]].
As to claim 21, Stavros, and Lehman disclose the system of claim 16, wherein the classification models represent decision trees that comprise decision points, branches and lesion traits, the applying operation comprising testing the OA feature scores at the decision points and branching through the decision trees based on the testing until reaching one of the lesion traits [Lehman, features of an image are extracted [See ¶-21-22]. The image features are used in a machine learning model to determine the high risk lesion risk score which is the likelihood that the HRL will upgrade to cancer (lesion traits) [See ¶-24]. The machine learning model may be a decision tree [See ¶-28]. The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does]. 
Claims 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Lehman et al (WO 2019027667 A1 thereafter "Lehman"), in view of Haick et al (WO 2011148371 A1 thereafter "Haick").
As to claim 5, Stavros, and Lehman do not disclose "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
On the other hand, Haick does teach "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
Haick discloses that an ANOVA (model) produces a peritoneal cancer index (PCI) mean and 95% confidence interval boxes (mean confidence interval) as shown in Fig 9A [See Pg 51, Ln 5-14]. A skilled artisan would understand that the results include the minimum mean and maximum mean of the confidence interval (confidence interval range). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system, and Lehman's HRL risk score and ensemble learning to incorporate the teachings of Haick's peritoneal cancer index (PCI) mean.
Motivation to do so would be to provide a significant separation between healthy subjects and subjects having breast cancer [See Pg. 51, Ln 14-17].
As to claim 19, Stavros, and Lehman do not disclose "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
On the other hand, Haick does teach "wherein the LOM designator represents a mean confidence interval and wherein the predictive result further comprises a confidence interval range."
Haick discloses that an ANOVA (model) produces a peritoneal cancer index (PCI) mean and 95% confidence interval boxes (mean confidence interval) as shown in Fig 9A [See Pg 51, Ln 5-14]. A skilled artisan would understand that the results include the minimum mean and maximum mean of the confidence interval (confidence interval range). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stavros' cancer grade system, and Lehman's HRL risk score and ensemble learning to incorporate the teachings of Haick's peritoneal cancer index (PCI) mean.
Motivation to do so would be to provide a significant separation between healthy subjects and subjects having breast cancer [See Pg. 51, Ln 14-17].
Claims 9-12 15, 23-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al (WO 2019027667 A1 thereafter "Lehman"), in view of Stavros et al (US 20140301619 A1 thereafter "Stavros").
[Examiner's note: The limitation "malignant class or benign class" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "malignant class" teaches the entire limitation]
As to claim 9, Lehman discloses a method for building a classification model associated with optoacoustic (OA) classification prediction, comprising: utilizing one or more processors for, [The HIS 710 includes memory and a processor that performs instructions [See ¶-44, 54]]
receiving a labeled data set for multiple patients, [The training dataset is from a plurality of patients [See ¶-29]]
the labeled data set including … feature … for lesions in … images of volumes of interest from examinations for the multiple patients, the labeled data set including class designators indicating a trait of the lesion; and [The machine learning classifier (classification model) is trained using a training set with known surgical outcomes (labeled data set) [See ¶-28-29]. The training set includes whether the biopsy includes or does not include malignant cells (trait of the lesion) [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]. Extracted features of the images are included in the dataset [See ¶-30]. The abnormality is identified, imaged, and described but not classified as cancer/malignant [See ¶-18-21]]
utilizing a predictive machine learning (PML) classifier to build an ensemble of classification models based on the labeled data set, wherein each of the classification models include predictive results indicative of the trait of the lesion [The image features are used in a machine learning model to determine the high risk lesion risk score (predictive results) which is the likelihood that the HRL will upgrade to cancer (trait of the lesion) [See ¶-24]. The machine learning model may be ensemble learning (ensemble of classification models) [See ¶-28]. Images are used by the machine learning system (MLS) for training such as those from mammograms and histopathology slides from a diagnostic report [See ¶-20, 29, 51], and not only text features as contended by applicants].
However, Lehman does not teach "opto acoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
On the other hand, Stavros does teach "opto acoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
Stavros discloses a system that generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38]. Thus the system is determining whether a lesion is cancer (malignant) [See ¶-79].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system to incorporate the teachings of Stavros' optoacoustic images and feature scores.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stavros' optoacoustic images and feature scores would have predictably resulted in increasing the accuracy of the predicted cancer risk score.
As to claim 10, Lehman, and Stavros disclose the method of claim 9, wherein the labeled data set includes a combination of i) the OA feature scores for OA images  [Stavros, feature scores (OA feature scores) using the optoacoustic images are generated [See ¶-73-79]]
 from examinations of the multiple patients [Lehman, The training dataset is from a plurality of patients [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]]
ii) the class designator that has been determined and recorded with the OA feature scores, and [Lehman, The training set includes whether the biopsy includes or does not include malignant cells (class designator) [See ¶-29]]
iii) non-OA feature scores for non-OA images from examinations of the multiple patient [Lehman, Mammographic images and histopathology slides (respectively images of volumes of interest) are included in the training set [See ¶-18, 51]. Extracted features (non-OA feature scores) of the images are included in the training dataset [See ¶-30]]. 
[Examiner's note: The limitation "one or more of classification and regression trees (CART), C4.5 decision trees, K nearest-neighbor, Support Vector Machines (SVM), and Naive Bayes classifiers" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "one or more of … C4.5 decision trees, … Support Vector Machines (SVM)" teaches the entire limitation]
As to claim 11, Lehman and Stavros disclose the method of claim 9, wherein the PML classifier includes one or more of … Support Vector Machines (SVM), … [Lehman, the machine learning algorithm may be support vector machines [See ¶-28]].
Lehman does not explicitly teach "C4.5 decision trees".
However, Lehman discloses that the machine learning algorithm may be a decision tree [See ¶-28]. It would have been obvious to utilize a C4.5 decision tree.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's decision tree to incorporate a C4.5 decision tree.
Motivation to do so would be to provide a decision tree that works with discrete and continuous data and can handle incomplete data.
As to claim 12, Lehman and Stavros disclose the method of claim 9, wherein the PML classifier utilizes a random forest algorithm to form an ensemble of decision trees corresponding to the classification models [Lehman, the machine learning model may be a random-forest classifier (random forest algorithm) the generates an ensemble of decision trees [See ¶-28, 37]].
As to claim 15, Lehman and Stavros disclose the method of claim 9, wherein the classification models represent decision trees that comprise decision points, branches and lesion traits [Lehman, The machine learning model may be a decision tree [See ¶-28]. The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does].
As to claim 23, Lehman discloses a system for building a classification model associated with … classification prediction, the system comprising: memory configured to store program instructions; one or more processors that, when executing the program instructions, or configured to: [The HIS 710 includes memory and a processor that performs instructions [See ¶-44, 54]]
receive a labeled data set for multiple patients, [The training dataset is from a plurality of patients [See ¶-29]]
the labeled data set including … feature … for lesions in … images of volumes of interest from examinations for the multiple patients, the labeled data set including class designators indicating whether the lesions are in a benign class or malignant class; and [The machine learning classifier (classification model ) is trained using a training set with known surgical outcomes (labeled data set) [See ¶-28-29]. The training set includes whether the biopsy includes or does not include malignant cells (malignant or benign labels) [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]. Extracted features of the images are included in the dataset [See ¶-30] . The abnormality is identified, imaged, and described but not classified as cancer/malignant [See ¶-18-21]]
utilize a predictive machine learning (PML) classifier to build an ensemble of classification models based on the labeled data set, wherein each of the classification models include predictive results indicative of a likelihood that a lesion is in a malignant class … [The image features are used in a machine learning model to determine the high risk lesion risk score (predictive results) which is the likelihood that the HRL will upgrade to cancer ("likelihood that the lesion is in the malignant class") [See ¶-24]. The machine learning model may be ensemble learning (ensemble of classification models) [See ¶-28]. Images are used by the machine learning system (MLS) for training such as those from mammograms and histopathology slides from a diagnostic report [See ¶-20, 29, 51], and not only text features as contended by applicants].
However, Lehman does not teach "optoacoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
On the other hand, Stavros does teach "optoacoustic (OA) classification prediction… OA feature scores for lesions in OA images". (Emphasis added.)
Stavros discloses a system that generates feature scores (OA feature scores) using the optoacoustic images [See ¶-73-79]. Image data is for a volume from a patient [See ¶-70]. The volume may include a lesion/tumor (respectively lesion) [See ¶-38]. Thus the system is determining whether a lesion is cancer (malignant) [See ¶-79].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system to incorporate the teachings of Stavros' optoacoustic images and feature scores.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Stavros' optoacoustic images and feature scores would have predictably resulted in increasing the accuracy of the predicted cancer risk score.
As to claim 24, Lehman, and Stavros disclose the system of claim 23, wherein the labeled data set includes a combination of i) the OA feature scores for OA images  [Stavros, feature scores (OA feature scores) using the optoacoustic images are generated [See ¶-73-79]]
 from examinations of the multiple patients [Lehman, The training dataset is from a plurality of patients [See ¶-29]. Mammographic images and histopathology slides (respectively images of volumes of interest) are included [See ¶-18, 51]]
ii) the class designator that has been determined and recorded with the OA feature scores, and [Lehman, The training set includes whether the biopsy includes or does not include malignant cells (class designator) [See ¶-29]]
iii) non-OA feature scores for non-OA images from examinations of the multiple patient [Lehman, Mammographic images and histopathology slides (respectively images of volumes of interest) are included in the training set [See ¶-18, 51]. Extracted features (non-OA feature scores) of the images are included in the training dataset [See ¶-30]]. 
[Examiner's note: The limitation "one or more of classification and regression trees (CART), C4.5 decision trees, K nearest-neighbor, Support Vector Machines (SVM), and Naive Bayes classifiers" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "one or more of … C4.5 decision trees, … Support Vector Machines (SVM)" teaches the entire limitation]
As to claim 25, Lehman and Stavros disclose the system of claim 23, wherein the PML classifier includes one or more of … Support Vector Machines (SVM), … [Lehman, the machine learning algorithm may be support vector machines [See ¶-28]].
Lehman does not explicitly teach "C4.5 decision trees".
However, Lehman discloses that the machine learning algorithm may be a decision tree [See ¶-28]. It would have been obvious to utilize a C4.5 decision tree.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's decision tree to incorporate a C4.5 decision tree.
Motivation to do so would be to provide a decision tree that works with discrete and continuous data and can handle incomplete data.
As to claim 26, Lehman and Stavros disclose the system of claim 23, wherein the PML classifier utilizes a random forest algorithm to form an ensemble of decision trees corresponding to the classification models [Lehman, the machine learning model may be a random-forest classifier (random forest algorithm) the generates an ensemble of decision trees [See ¶-28, 37]].
As to claim 29, Lehman and Stavros disclose the system of claim 23, wherein the classification models represent decision trees that comprise decision points, branches and lesion traits [Lehman, The machine learning model may be a decision tree [See ¶-28]. The decision tree included node by node classification (decision points, branches and lesion traits) [See ¶-37]. A skilled artisan would understand that the decision tree must include testing of features at decision points, and branches since that is what a decision tree inherently does].
Claims 13, and  27 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al (WO 2019027667 A1 thereafter "Lehman"), in view of Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Song et al (US 20190050982 A1 thereafter "Song").
As to claim 13, Lehman and Stavros do not disclose "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
On the other hand, Song does teach "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
Song discloses that an XGBoost classifier (extreme gradient boosting algorithm) is utilized to classify images as malignant [See ¶-30, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, and Stavros' optoacoustic images and feature scores to incorporate the teachings of Song's XGBoost classifier.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Song's XGBoost classifier would have predictably resulted in reducing overfitting of the model.
As to claim 27, Lehman and Stavros do not disclose "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
On the other hand, Song does teach "wherein the PML classifier utilizes an extreme gradient boosting algorithm to form the classification models."
Song discloses that an XGBoost classifier (extreme gradient boosting algorithm) is utilized to classify images as malignant [See ¶-30, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, and Stavros' optoacoustic images and feature scores to incorporate the teachings of Song's XGBoost classifier.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Song's XGBoost classifier would have predictably resulted in reducing overfitting of the model.
Claims 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al (WO 2019027667 A1 thereafter "Lehman"), in view of Stavros et al (US 20140301619 A1 thereafter "Stavros"), in view of Song et al (US 20190050982 A1 thereafter "Song"), in view of Wang et al (CN 108551167 A thereafter "Wang").
As to claim 14, Lehman, Stavros, and Song do not disclose "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
On the other hand, Wang does teach "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
Wang discloses that a CART (classification and regression trees) function is added to an XGBoost algorithm [See Pg. 5, ¶-7].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, Stavros' optoacoustic images and feature scores, and Song's XGBoost classifier to incorporate the teachings of Wang's CART decision tree.
Motivation to do so would be to further reduce the loss function, as taught by Wang [See Pg. 5, ¶-7].
As to claim 28, Lehman, Stavros, and Song do not disclose "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
On the other hand, Wang does teach "wherein the extreme gradient boosting algorithm is used in combination with classification and regression trees (CART) decision trees to form the classification models."
Wang discloses that a CART (classification and regression trees) function is added to an XGBoost algorithm [See Pg. 5, ¶-7].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lehman's cancer risk scoring system, Stavros' optoacoustic images and feature scores, and Song's XGBoost classifier to incorporate the teachings of Wang's CART decision tree.
Motivation to do so would be to further reduce the loss function, as taught by Wang [See Pg. 5, ¶-7].

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173